Citation Nr: 0018578
Decision Date: 07/14/00	Archive Date: 09/08/00

DOCKET NO. 97-20 468A              DATE JUL 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an increased rating for residuals of a contusion of
the lumbar area currently evaluated as 20 percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL 

Appellant and his son

ATTORNEY FOR THE BOARD 

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to April 1970.

This matter comes to the Board of Veterans Appeals (Board) from
rating decisions of the Regional Office (RO). By rating action
dated in October 1996, the RO denied the veteran's claim for a
rating in excess of the 10 percent evaluation then in effect for
his service-connected low back disability. Subsequently, the RO
assigned a 20 percent evaluation for the low back disability,
effective June 1996. By decision in September 1999, the Board
denied the veteran's claim for an increased rating for residuals of
a contusion of the lumbar spine. The veteran duly appealed the
Board's decision to the United States Court of Appeals for Veterans
Claims (Court). In April 2000, the Court granted a joint motion of
the veteran and the Secretary of Veterans Affairs to vacate that
decision, and remand the appeal to the Board for readjudication.

REMAND

The veteran asserts that a higher rating is warranted for his low
back disability. The Board points out that when he was examined by
the Department of Veterans Affairs (VA) in March 1999, it was
reported that there was limitation of motion of the lumbar spine as
well as pain on motion. The examiner did not comment on any
functional loss or whether there was weakened movement, excess
fatigability or incoordination. It is noted that the joint motion
indicated that the Board failed to adequately consider and discuss
the principles in DeLuca v. Brown, 8 Vet. App. 202-204 (1995), and
38 C.F.R. 4.40, 4.45 (1995).

The VA has a duty to assist the veteran in the development of facts
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991). The Court
has held that the duty to assist the veteran in obtaining and
developing available facts and evidence to support his claim
includes obtaining adequate VA examination. This duty is neither
optional nor discretionary. Littke v. Derwinski, 1 Vet. App. 90
(1990). This duty also includes

- 2 -

providing additional VA examinations by a specialist when
recommended. Hyder v. Derwinski, 1 Vet. App. 221 (1991). The
fulfillment of the statutory duty to assist includes conducting a
thorough and contemporaneous medical examination, one which takes
into account the records of prior medical treatment, so that the
evaluation of the claimed disability will be a fully informed one.
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Under the circumstances of this case, the Board finds that
additional development of the record is required. Accordingly, the
case is REMANDED to the RO for action as follows:

1. The RO should contact the veteran and request that he furnish
the names, addresses, and dates of treatment of all medical
providers from whom he has received treatment for his low back
problems since 1996. After securing the necessary authorizations
for release of this information, the RO should seek to obtain
copies of all treatment records referred to by the veteran.

2. The veteran should then be afforded a VA examination by a
specialist in orthopedics, if available, to determine the nature
and extent of his low back disability. All necessary tests should
be performed. The examiner should comment on whether the low back
disability results in weakened movement, excess fatigability and
incoordination. He should also state whether there is functional
loss due to pain or weakness. The claimsfolder should be made
available to the examiner in conjunction with the examination.

Following completion of the above, the RO should review the
evidence and determine whether the veteran's claim may be granted.
If not, he and his representative should be furnished an
appropriate supplemental statement of the

3 -

case and be provided an opportunity to respond. The case should
then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
Regional Office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Deborah W. Singleton 
Member, Board of Veterans'Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 - 


